Citation Nr: 1503020	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to the service-connected diabetes mellitus disability.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to the service-connected diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

The Board notes that the Veteran's claims for service connection for peripheral neuropathy of the right and left upper extremities were granted in a June 2014 rating decision.  Accordingly, those issues are not before the Board for consideration.

The Board observes that, since the last supplemental statement of the case (SSOC) was issued in August 2010, additional medical evidence was submitted to the RO directly related to the Veteran's claims on appeal.  As the Board is granting in full the issues of service connection for peripheral neuropathy of the right and left lower extremities, a remand for the agency of original jurisdiction's (AOJ's) consideration of this additional evidence is not necessary.



FINDINGS OF FACT

1.  The Veteran has currently diagnosed peripheral neuropathy of the lower extremities.

2.  The Veteran is service-connected for type II diabetes mellitus.

3.  The Veteran's peripheral neuropathy of the lower extremities is related to the service-connected diabetes mellitus disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right lower extremity as secondary to the service-connected diabetes mellitus disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for peripheral neuropathy of the left lower extremity as secondary to the service-connected diabetes mellitus disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for a peripheral neuropathy of the right and left lower extremities have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of peripheral neuropathy (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran contends that his right and left lower extremity peripheral neuropathy is either caused or aggravated by his service-connected diabetes mellitus disability.  The Veteran is service-connected for type II diabetes mellitus, currently evaluated as 40 percent disabling.

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of the Veteran's claims for service connection for right and left lower extremity peripheral neuropathy.  
The evidence of record includes a November 2007 VA examination report.  The examiner noted that the Veteran was diagnosed with diabetes sometime in 2005.  Prior to 2005, there was a long-standing history of lumbar radiculopathy.  The examiner diagnosed the Veteran with peripheral neuropathy of the lower extremities and opined that it was less likely than not that the Veteran's peripheral neuropathy was "caused" by diabetes mellitus.  In support of this opinion, the examiner noted that the Veteran had a long-standing history of sciatic-type pain for which he began taking Neurontin in 2004.  

The Board finds the November 2007 VA medical opinion to be of limited probative value.  First, the nurse practitioner, who conducted the VA examination, noted that the claims file was not available for review; as such, only computerized medical records were reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); but see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  Further, although the November 2007 VA examiner opined that the Veteran's bilateral lower extremity peripheral neuropathy was not "caused" by the service-connected diabetes disability, an opinion as to whether the peripheral neuropathy was aggravated by the diabetes disability was not rendered.  See Allen, 7 Vet. App. at 448.  

The evidence weighing in favor of the Veteran's claim includes a physical examination and medical opinion from Dr. Mayle.  In an October 2012 statement, Dr. Mayle noted that the Veteran had difficulty with his diabetes resulting in bilateral neuropathy.  According to Dr. Mayle, the Veteran's bilateral neuropathy was more likely than not a consequence of his already service-connected and long-standing diabetes.  Dr. Mayle also performed a physical examination of the Veteran in April 2014.  The examination confirmed diagnoses of bilateral lower extremity peripheral neuropathy.  

The Veteran was afforded a VA diabetes examination in August 2012.  The examiner stated that the Veteran had "diabetic peripheral neuropathy," which was noted as a complication of diabetes mellitus.  It was further noted that the Veteran had difficulty walking due to the "neuropathy."  

In connection with his claim for an increased rating for the diabetes mellitus disability, the Veteran was afforded another VA examination in May 2014.  During the evaluation, the Veteran reported that his feet hurt all the time and sometimes he felt a "lightning bolt" sensation in his feet.  He also reported difficulty standing for long periods of time.  The Veteran noted that he was aware of his lower back and foot conditions; however, he continued to maintain that symptoms in his lower extremities were, at least in part, due to the diabetes mellitus disability.  The examiner noted that the Veteran had symptoms attributable to diabetic peripheral neuropathy in all extremities, to include "mild" incomplete paralysis of the femoral nerve in the right and left lower extremities.  The examiner then opined that the Veteran's lower extremity peripheral neuropathy was "at least as likely as not related to diabetes mellitus type 2."  In support of this opinion, the examiner explained that the Veteran did have some type of neuropathy prior to the onset of diabetes.  However, the Veteran had diabetes since 2005 and his fasting glucose levels had been elevated over time.  The Veteran had not had normal fasting glucose since 2011.  As such, the examiner stated that it was at least as likely as not that the Veteran's diabetes had "impacted his nerves in his feet since 2005 at a minor level."

The Board finds the October 2012 private medical opinion from Dr. Mayle, the August 2012 VA examination, and the May 2014 VA examination to weigh in favor of the Veteran's claims.  Dr. Mayle opined that the Veteran's bilateral neuropathy was more likely than not a consequence of his already service-connected and long-standing diabetes.  Further, both VA examiners diagnosed the Veteran with peripheral neuropathy and noted that they were related, at least in part, to the Veteran's diabetes disability.  See August 2012 VA examination diagnosing "diabetic" peripheral neuropathy; see also May 2014 VA medical opinion noting that the Veteran's diabetes had "impacted" his nerves in his feet since 2005.  

For these reasons, the Board finds that the preponderance of the competent and probative evidence of record weighs in favor or the Veteran's claims.  As such, the Board finds that service connection for right and left lower extremity peripheral neuropathy as secondary to the service-connected diabetes mellitus disability, is warranted.


ORDER

Service connection for peripheral neuropathy of the right lower extremity as secondary to the service-connected diabetes mellitus disability is granted.

Service connection for peripheral neuropathy of the left lower extremity as secondary to the service-connected diabetes mellitus disability is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


